DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant elects Invention I with claims 1-15. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


           With respect to claim 11, Okada teach a method (see abstract; Figs. 1-11, see paragraphs 0038-0051, 0056-0071 and 0075-0083; claim 1) comprising: 

    PNG
    media_image1.png
    415
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    482
    414
    media_image2.png
    Greyscale
coupling a dynamic vibration absorber (DVA) (10/30/70/94) to a mount surface of an imaging system, a microscope (see abstract; Figs. 1-11, see paragraphs 0038-0051, 0056-0071 and 0075-0083); determining a vibration frequency of the DVA while rotating a rotor of the imaging system (see paragraphs 0056, 0057, 0058, 0060 and 0061; claim 1); and fine-tuning the vibration frequency of the DVA based on the determined vibration frequency (see paragraphs 0056, 0057, 0058, 0060 and 0061; claim 1).
           With respect to claim 12, Okada teach the method of claim 11 (see abstract; Figs. 1-11, see paragraphs 0038-0051, 0056-0071 and 0075-0083; claim 1), wherein the DVA includes a plurality of mass- adjustment portions, and wherein fine-tuning the vibration frequency includes removing, replacing, or adding one or more of the plurality of mass-adjustment portions to or from the DVA (see paragraphs 00060-0063, 0066-0080, 0096 and 0119; claim 1).

    PNG
    media_image3.png
    668
    430
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    541
    465
    media_image4.png
    Greyscale

            With respect to claim 13, Okada teach the method of claim 11 (see abstract; Figs. 1-11, see paragraphs 0038-0051, 0056-0071 and 0075-0083; claim 1), wherein fine-tuning the vibration frequency by removing, replacing, or adding one or more of the plurality of mass-adjustment portions comprises fine-tuning the vibration frequency by removing, replacing, or adding a first, lower mass mass-adjustment portion (see paragraphs 00060-0063, 0066-0080, 0096 and 0119; claim 1).
           With respect to claim 14, Okada teach the method of claim 13 (see abstract; Figs. 1-11, see paragraphs 0038-0051, 0056-0071 and 0075-0083; claim 1), further comprising gross-tuning the vibration frequency by removing, replacing, or adding a second, higher mass mass-adjustment portion to or from the DVA (see paragraphs 00060-0063, 0066-0080, 0096 and 0119; claim 1).
           With respect to claim 15, Okada teach the method of claim 11 (see abstract; Figs. 1-11, see paragraphs 0038-0051, 0056-0071 and 0075-0083; claim 1), wherein the DVA includes one or more biasing members, and wherein fine-tuning the vibration frequency includes replacing a biasing member of the one or more biasing members the DVA with a biasing member having a different stiffness (see paragraphs 00060-0063, 0066-0080, 0096 and 0119; claim 1).

Allowable Subject Matter

5.         Claims 1-10 are allowed.
6.        The following is a statement of reasons for the indication of allowable subject matter:  
           With respect to claim 1, the most relevant prior art, Yamashita et al. (US PAP 2001/0022515 A1), teach a dynamic vibration absorber (DVA) (414) for an imaging system (MRI), comprising (see abstract; Fig. 33; paragraphs 0050, 0187, 0217 and 0217): 

    PNG
    media_image5.png
    384
    365
    media_image5.png
    Greyscale
a mount portion including one or more apertures and adapted to fixedly couple to a mount surface within the imaging system; a sprung portion; and a vibrational tuner (see abstract; Fig. 33; paragraphs 0050, 0187, 0217 and 0217) but fail to explicitly teach or make obvious that the mount portion is mounted to the mount surface and during operation of the imaging system, the sprung portion moves relative to the mount surface, an amount of movement of the sprung portion based at least in part on the vibrational tuner as claimed in combination with all of the remaining limitations of the claim.
              Claims 2-10 are allowed by virtue of their dependence.

Conclusion
7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze    /IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./  January 12, 2022